Citation Nr: 0410006	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  94-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for a neck disorder as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1991 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board remanded this case for further 
development in June 1996 and September 1999, and this case has 
since been transferred to the Boston, Massachusetts VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on the 
veteran's claim has been obtained by the RO, and the RO has 
notified him of the type of evidence needed to substantiate his 
claim.

2.  There is no competent medical evidence of record linking the 
veteran's current cervical spine disorder to any incident of VA 
treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for a neck disorder as a result of VA treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.358 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  
The VCAA redefines VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded him a 
VA examination addressing his claimed disorder.  The question of 
the etiology of this disorder was also addressed in a February 
1995 VA medical opinion.

Also, the Board is satisfied that VA's duty to notify the veteran 
of the evidence necessary to substantiate his claim has been met.  
The RO informed him of the need for such evidence in a November 
2003 letter.  By this letter, the RO has also notified the veteran 
of exactly which portion of that evidence (if any) was to be 
provided by him and which portion VA would attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  VA is in disagreement 
with the holding of this decision and is seeking further review of 
this matter.

The Board is aware that the appealed rating decision preceded the 
RO's November 2003 VCAA notice.  In that sense, this case does not 
conform to the holding in Pelegrini.  That having been noted, the 
Board observes that this case has been pending since 1990, and the 
veteran has been afforded multiple opportunities to submit 
relevant evidence; indeed, the Board previously remanded this case 
back to the RO precisely for that purpose.  The veteran did not 
respond to the November 2003 VCAA notice, and, in a March 2004 
brief, his representative did not call attention to any additional 
existing evidence.  To remand this case back to the RO at this 
time for a readjudication under the VCAA would therefore serve no 
purpose other than to further delay a case that has already been 
pending for an extraordinarily long period of time.  Therefore, 
the Board finds that any defect with respect to the VCAA notice 
requirement in this case constitutes harmless error and should not 
preclude consideration of this appeal at the present time.  See 
also Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  38 U.S.C.A. § 1151 has recently been amended, 
and the amended statute indicates that a showing of negligence or 
fault is necessary for entitlement to compensation for claims 
filed on or after October 1, 1997, as here.  As the veteran's 
claim was filed prior to October 1997, however, the previous 
version of 38 U.S.C.A. § 1151, which does not require a showing of 
fault or negligence, applies.  See generally Brown v. Gardner, 513 
U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in medical 
treatment).

In determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared with 
the subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  Compensation will not be 
payable for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show that 
additional disability is actually the result of such disease or 
injury or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The mere 
fact of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from disease 
or injury or an aggravation of an existing disease or injury 
suffered as the result of training, hospitalization, an 
examination, or medical or surgical treatment.  38 C.F.R. § 
3.358(c)(2).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment properly 
administered with the express or implied consent of the veteran.  
"Necessary consequences" are those which are certain to result 
from, or were intended to result from, the examination or 
treatment administered.  38 C.F.R. § 3.358(c)(3).

In this case, the veteran has asserted that his neck disorder was 
incurred as a consequence of a falling injury sustained during a 
VA hospitalization from April to October of 1990.

The Board has reviewed the relevant hospital records from 1990 but 
finds no indication of a neck injury during that time.  An August 
1990 report makes a references to "injuries incurred during his 
hospital stay," but the only specific injuries indicated concern 
the left knee and low back; there is no mention of an injury of 
the neck area.  Another August 1990 record contains a reference to 
low back pain that sometimes radiated to the neck, but no specific 
neck symptomatology was indicated.  

The earliest medical evidence of a cervical spine disorder is an 
April 1991 report of VA x-rays showing extensive degenerative 
changes at C5-C6.  During an April 1991 VA examination, the 
veteran reported neck pain since an April 1990 injury.  The 
examiner diagnosed chronic neck pain, with extensive degenerative 
changes and right radicular pain without neurological loss but did 
not comment on the etiology of this disorder.  Subsequently, the 
veteran reported a prior neck injury at a hospital during a 
September 1991 VA consultation.  

In February 1995, the veteran's claims file was reviewed by an RO 
doctor.  This doctor noted that the veteran's VA medical records 
from 1990 contained no mention of neck/cervical spine symptoms and 
that his current disorder was first revealed by x-rays in April 
1991.  Therefore, there was "no evidence to find the c-spine 
condition was a result" of an injury at a VA medical center.  
Accordingly, the veteran's cervical spine disability was found to 
not be related to VA care.

During an August 1998 VA hospitalization, the veteran reported a 
history of neck pain since approximately 1990, with worsening 
following a head-on collision in 1995.  Again, however, no 
commentary was provided regarding the etiology of this reported 
disorder.  A cervical myelogram was performed during this 
hospitalization.
 
In this case, there is no evidence linking the veteran's claimed 
disorder to any incident of treatment at a VA facility and no 
medical evidence suggesting a cervical spine injury during VA 
treatment.  The February 1995 VA medical opinion directly 
addressing the question of etiology reflects the absence of a 
relationship between a current cervical spine disorder and VA 
treatment.  

Indeed, the only evidence of record in support of the veteran's 
claim is his own lay opinion, described above.  The Board, 
however, observes that the veteran has not been shown to possess 
the requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 
1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, his lay opinion does not constitute competent medical 
evidence and lacks probative value.

Overall, the Board has considered all of the evidence of record 
but concludes that the preponderance of this evidence is against 
the conclusion that the veteran's current cervical spine disorder 
was incurred or aggravated as a consequence of treatment at a VA 
facility.  Therefore, the preponderance of the evidence is against 
the veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a neck disorder as a result of VA treatment, 
and this claim must be denied.  In reaching this conclusion, the 
Board acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a neck disorder as a result of VA treatment is 
denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



